Citation Nr: 0808338	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the surviving spouse of a 
deceased veteran for purposes of VA benefits.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant claims that she is the legal widow of a 
deceased veteran who allegedly served on active duty from 
January 1951 to May 1953.  None of this information has been 
verified.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant failed to appear, without explanation, at her 
scheduled Board hearing at the RO in August 2007.  She has 
not requested that the hearing be rescheduled.


REMAND

The appellant contends that her separation from her now 
deceased husband resulted from his misconduct, specifically 
his refusal to support the family.  The Board notes that in 
the absence of contradictory information, the appellant's 
statement as to the reason for the separation is to be 
accepted.  See 38 C.F.R. § 3.53 (2007).  Currently, no 
contradictory information is of record.  

The claims folder does not show that the alleged active 
military service of the appellant's deceased husband has been 
verified.  This must be accomplished before the Board 
addresses the merits of the appellant's claim.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC must undertake all 
indicated development to verify the 
alleged military service of the 
appellant's deceased husband, to include 
verification of all periods of active 
duty, active duty for training, and 
inactive duty for training, from the 
National Personnel Records Center in St. 
Louis, Missouri, or through other 
official channels, as necessary.  The RO 
or the AMC must also request the service 
department to verify the character of 
discharge from service in this case, to 
include, if pertinent, the character of 
discharge from service with regard to 
more than one enlistment contract.  All 
records or information obtained must be 
associated with the claims file.  The 
search effort should be documented in the 
claims file and if any such effort 
produces negative results, documentation 
to that effect must be placed in the 
claims file.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
or the AMC should issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007). 

